 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11
     PERVAIZ CHAUDHRY, M.D., et al.,                   Case No.: 1:16-cv-01243-SAB
12
                           Plaintiffs,                 ORDER RE STIPULATION FOR
13                                                     PLAINTIFFS’ WITHDRAWAL AND
            vs.                                        DISMISSAL OF ALL CLAIMS OF
14
                                                       EMOTIONAL DISTRESS AND PHYSICAL
15   KAREN SMITH, et al.,                              MANIFESTATIONS AND ADDITIONAL
                       Defendants.                     BRIEFING RE: COURT’S ORDER
16                                                     ON MOTIONS IN LIMINE
17
                                                       (ECF No. 102)
18
19          On March 18, 2020, the parties filed a stipulation for the withdrawal of Plaintiffs’
20   request for damages due to emotional distress or physical manifestations. Plaintiffs seek to file
21   supplemental briefing regarding this Court’s order on the parties’ motions in limine. Plaintiffs
22   seek reconsideration of the in limine rulings on the ground that the dismissal of the claims will
23   impact the Court’s rulings.
24
            Accordingly, IT IS HEREBY ORDERED that:
25
            1.      Plaintiff Chaudhry’s claims, assertions, and requests for damages relating to his
26
                    general damages, which he claims to have been proximately caused by
27
                    Defendants’ conduct, including but not limited to depression, anxiety,
28
                    sleeplessness, and cluster headaches, are withdrawn.



                                                    -1-
 1            2.      Plaintiffs shall not introduce any evidence whatsoever in support of the general
 2                    damages claims or to request damages for such claims.
 3            3.      The parties may file a motion for reconsideration on the limited subject of the
 4                    impact or effect on the Court’s in limine orders (ECF No. 97) in light of
 5                    Plaintiffs’ withdrawal of the aforesaid claims.
 6            4.      Plaintiffs shall file and serve their motion for reconsideration on or before March
 7                    30, 2020.
 8            5.      Defendants shall file an opposition to the motion for reconsideration on or before
 9                    April 10, 2020.
10            6.      No reply brief will be allowed.
11            7.      Oral argument on Plaintiffs’ motion for reconsideration is set for April 22, 2020
12                    at 10:00 a.m. in Courtroom 9.
13
14   IT IS SO ORDERED.
15
     Dated:        March 19, 2020
16                                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28




                                                        -2-
